Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in view of US 2002/0150426 (Vandewinckel et al.).
Applicant’s admitted prior art, as shown in Figs. 1, 2 and described in [0055-0057] discloses a vibratory plate compactor including an exciter (104), a drawbar (106), a vibrating plate (102) and a control lever (50) including a pivotable operating element (2), a hydraulic master piston/cylinder (4, 5), a hydraulic connector (10) for coupling hydraulic components of the machine, and a transmission device (6-8) configured to convert pivotal movement of the operating element (2) into linear movement of the master cylinder (4/5).  
	But does not disclose the use of a latch for temporarily latching the operating element in a desired actuating position. However, Vandewinckel et al. teaches a hand-guided construction machine, such as a power trowel, having a handle (18) and a plurality of operating elements/levers (20, 48).  Wherein a latching device (60, 80, 90, 106) configured to releasably hold the operating lever (48) in a predefined position.
See Figs. 1-4, [0032-0038].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hand-guided construction machine of Applicant’s admitted prior art, with the latching device taught by Vandewinckel et al. in order to reduce operator fatigue and improve the finished surface being leveled.

With respect to claims 1-3, 5-7, 10, 13-15 Applicant’s admitted prior art discloses the claimed features in Figs. 1, 2 and described in [0055-0057].

With respect to claims 4, 8, 9, 11 Vandewinckel et al. teaches the latching device (84) is switchable between operating and nonoperating states. Wherein the latching device has a pressure piece (80) mounted in a control housing (68) and the latching device can be moved within a recess (70) to engage a slot (64, 66) on a transmission device (62) that converts pivotal movement of the operating lever (48) into linear movement of a master piston/rod (42). Wherein a switch over device (90) is configured for moving and holding the pressure piece in a defined manner into/out of 1st and 2nd positions.  [0033]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hand-guided construction machine of Applicant’s admitted prior art, with the latching device taught by Vandewinckel et al. in order to reduce operator fatigue and improve the finished surface being leveled.

Allowable Subject Matter
Claim 12 is allowed.


Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				8/11/2021